DETAILED ACTION
This Office action is in response to filing of this Application on 9 April 2021.  Claims 1-20 are pending in the application. Claims 1, 8, and 15 are independent.
This Application, filed 04/09/2021 is a divisional of 14/302,616, filed 06/12/2014, now U.S. Patent No. 10,998,228.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 requires forming a first inter-layer dielectric (ILD) over a gate stack, forming a second ILD over the first ILD, and forming a third ILD over the second ILD.  However, in the specification, Applicant only teaches forming the second ILD over the first ILD ¶0041, etch stop layer over the first ILD, a second ILD over the etch stop layer ¶0042. Although Applicant discloses that three ILD layers are formed, the gate stack is formed within one ILD layer, that is, ILD0 34. It is noted in paragraph [0014] that inter-layer dielectric layer 34 is formed over the substrate 20 and fills the spaces between gate stacks 26 and gate spacers 32, such that inter-layer dielectric 34 and gate stacks 26 “are formed at a same level”. Therefore, based on Applicant’s disclosure, inter-layer 34 is not formed “over the gate stacks” as required in claim 1, since inter-layer dielectric 34 and gate stacks 26 “are formed at a same level”. Admittedly, inter-layer dielectric layer 46 is formed over a gate stack, and interlayer dielectric 58 is formed over ILD 46, as shown in Figs. 1-9. However,  if ILD 46 is the first ILD and ILD 58 is the second ILD, Applicant fails to disclose forming a third ILD over the second ILD, that is, over ILD 58. Therefore, independent claim 1 appears to contain subject matter which was not described in Applicant’s originally-filed specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US patent 9379058 B2, cited by Applicant on the Information Disclosure Statement submitted on 09 April 2021, in view of Sudo et al., US PG Pub. 20080124847 A1.
With respect to claim 8, Song discloses forming a first ILD 1002 over a semiconductor substrate (102, fig. 1); forming a first opening 1100 in the first ILD 1002, as shown in Fi. 11, forming a dielectric protection layer (1200, fig. 12; column 7, lines 31-33) in the first opening, as shown in Fig. 12; etching the dielectric protection layer (1200, fig. 12); forming a contact plug (1310, fig. 14) filling the first opening, see Figs. 13 and 14; etching back the contact plug (1310, fig. 14) to form a first recess (1500, fig. 15); depositing a dielectric capping layer (1600, fig. 16; column 9, lines 31-33) filling the first recess (1500, fig. 15); and planarizing (fig. 17) the dielectric capping layer (1600, fig. 16).
However, Song does not disclose anisotropically etching the dielectric protection layer 1200. 
Sudo discloses in figure 3, anisotropically etching the dielectric protection layer 301 horizontal portions of layer 301 are then removed in a conventional manner, such as by anisotropic etching as a results in layer 301 acting as a trench liner remaining on the vertical sidewalls of trench 201.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the use of anisotropic etching since anisotropic etching can be controlled more precisely and can produce straight sides with exact dimensions.
With respect to claim 9, Song discloses wherein a top surfaces of the dielectric capping layer (1600, fig. 16) is level with (as shown in figure 17 that the capping layer 1600 is level with protection layer 1200) a top surface of the dielectric protection layer (1200, fig. 17) and a top surface of the first ILD (110, fig. 1) after planarizing the dielectric capping layer (1600, fig. 16).
With respect to claim 10, Song discloses depositing a second ILD (1002, fig. 23A) over the first ILD (110, fig. 1), the dielectric protection layer (1200, fig. 12), and the dielectric capping layer (1600, fig. 16); and etching the second ILD (1002, fig. 23A), the dielectric protection layer (1200, fig. 12), and the dielectric capping layer (1600, fig. 16) to form a second opening (1900, fig. 19) exposing a surface of the contact plug (220 and 1310, fig. 14).
With respect to claim 11, Song discloses forming a second contact plug (2000, fig. 20) in the second opening (1900, fig. 19), wherein a first width of the contact plug (220 and 1310, fig. 14) measured from a first sidewall of the dielectric protection layer (1200, fig. 12) to a second sidewall of the dielectric protection layer (1200, fig. 12) is greater than a second width of the second contact plug (2000, fig. 20) measured from a third sidewall of the dielectric protection layer (1200, fig. 12) to a fourth sidewall of the dielectric protection layer (1200, fig. 12).
With respect to claim 12, Song discloses wherein etching the second ILD (1002, fig. 23A), the dielectric protection layer (1200, fig. 12), and the dielectric capping layer (1600, fig. 16) to form the second opening (1900, fig. 19) removes the dielectric capping layer (1600, fig. 16) from a first portion of the surface of the contact plug (220 and 1310, fig. 14), wherein the dielectric capping layer (1600, fig. 16) remains over a second portion of the surface of the contact plug (220 and 1310, fig. 14).
With respect to claim 14, Song discloses forming an etch stop layer (1000, fig. 21) over the semiconductor substrate (102, fig. 1) before forming the first ILD (110, fig. 1), wherein the first opening (between 210, fig. 4 where formed a liner layer and 220) is formed through the etch stop layer (1000, fig. 21).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US patent 9379058 B2; in view of Sudo et al., US PG Pub. 20080124847 A1; further in view of Hwang et al., US PG pub. 20020025669 A1.
With respect to claim 13, Song discloses wherein the dielectric protection layer (1200, fig. 12) and the dielectric capping layer (1600, fig. 16) song discloses both material have dielectric properties however Song did not discloses layer 1200 and layer 1600 formed of a same material. 
Hwang discloses dielectric protection layer (sidewall 80, fig. 10A) and dielectric capping layer (capping layer 80, fig. 10A) made of same material.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include dielectric protection layer and dielectric capping layer to use the same material since this will eliminate the change of different dielectric material while forming those layer thereby saving processing time.

Allowable Subject Matter
Claims 15-20 have been allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a method of forming an interconnection structure, wherein forming a gate stack over a semiconductor substrate; forming a first inter-layer dielectric (ILD) over the semiconductor substrate and surrounding the gate stack; depositing a second ILD over the first ILD; etching through the second ILD to form a first opening; forming a dielectric protection layer on opposite sidewalls of the first opening; forming a first contact plug filling the first opening, the first contact plug extending between opposite inner sidewalls of the dielectric protection layer; etching back the first contact plug to form a first recess; forming a dielectric capping layer in the first recess, wherein the dielectric capping layer is in contact with the first contact plug, and wherein the dielectric capping layer is in contact with the opposite inner sidewalls of the dielectric protection layer; etching through the dielectric capping layer to form a second opening exposing a top surface of the first contact plug; and forming a second contact plug in the second opening. Claims 16-20 depend either directly or indirectly on claim 1, such that these claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822